Title: To George Washington from Robert Morris, 26 December 1782
From: Morris, Robert
To: Washington, George


                        
                            Sir,
                            Philadelphia 26th Decr 1782.
                        
                        I do myself the Honor to enclose to you a Bill of Exchange for fifty Guineas drawn by Doctor Smith upon
                            yourself together with a Letter which I presume advises of it. Conceiving that a small Remittance might not be useless to
                            your Family I have indorsed it accordingly and of Course it will be chargable in the Public Books to your Household. When
                            the Subsistence Notes go up I shall direct a Sum to be also paid for the use of your Family which will answer for any
                            Dealings you may have with Contractors and perhaps this may prove to yourself as well as to your officers a matter of
                            great Convenience in general Cases. I have the Honor to be with perfect Respect your Excellency’s most obedient &
                            humble Servant.
                        
                            Robt Morris

                        
                    